Exhibit 16.1 MALCOLM L. POLLARD, Inc. 4845 W. LAKE ROAD, # 119 ERIE, PA 16505 (814)838-8258FAX (814838-8452 November 11, 2011 SECURITIES AND EXCHANGE COMMISSION Division of Corporation Finance treet, N.E., Mail Stop 7010 Washington, D.C. 20549 Re:AVT, Inc. (the “Company”) Form 8-K, Item 4.01 (the “Report”) Gentlemen: We have reviewed the above referenced Report filed by the Company.We do not disagree with the statements made by the Company in the Report and authorize the Company to file a copy of this letter as an exhibit to the Report. /s/ Malcolm L. Pollard Malcolm L. Pollard, Inc. Erie, Pennsylvania November 11, 2011
